Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1 FORM OF DISTRIBUTION AGREEMENT FORM OF DISTRIBUTION AGREEMENT This DISTRIBUTION AGREEMENT (the Distribution Agreement), effective as of , 2007, is made by and among TIAA-CREF U.S. Real Estate Fund I, L.P., a Delaware limited partnership (the Fund), Teachers Advisors, Inc., a Delaware corporation (TAI), TIAA-CREF USREF I GP, LLC, a Delaware limited liability company (the General Partner), and Teachers Personal Investors Services, Inc., a Delaware corporation (TPIS). WITNESSETH: WHEREAS, the Fund is a closed-end fund formed as a Delaware limited partnership to invest primarily in a diversified portfolio of high quality, core real estate and real estate related assets; WHEREAS, the General Partner is a Delaware limited liability company with overall responsibility for the Funds affairs; WHEREAS, TAI is a Delaware corporation registered under the Investment Advisers Act of 1940, as amended (the Advisers Act), that has agreed to render investment advisory services pursuant to an asset management agreement (the Asset Management Agreement) and will receive certain fees and reimbursements for such services, including an asset management fee (the Asset Management Fee); WHEREAS, TPIS is a Delaware limited liability company engaged in the business of distributing various securities products, and is registered with the Commission as a broker-dealer under the Securities Exchange Act of 1934 (the Exchange Act), and is a member of the Financial Industry Regulatory Authority (FINRA); WHEREAS, the General Partner, TPIS and TAI are affiliated with each other; and WHEREAS, the Fund and the General Partner desire to retain TPIS to distribute limited partnership interests (the LP Interests) in the Fund, and TPIS is willing to act as distributor in the manner and on the terms set forth herein; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Fund, the General Partner, TAI and TPIS hereby agree as follows: 1. Representations and Warranties of the Fund. The Fund represents and warrants to TPIS that: 1.1 A registration statement with respect to the Fund has been prepared by the Fund in accordance with applicable requirements of the Securities Act of 1933, as amended (the Securities Act), and the applicable rules and regulations (the Rules and Regulations) of the Securities and Exchange Commission (the SEC or the Commission) promulgated thereunder, covering the LP Interests. Such registration statement, which includes a preliminary prospectus, was initially filed with the SEC on March 15, 2007. Copies of such registration statement and each amendment thereto have been or will be delivered to TPIS. (The registration statement and prospectus contained therein, as finally amended and revised at the effective date of the registration statement and at the effective date of any post-effective amendment thereto, are respectively hereinafter referred to as the Registration Statement and the Prospectus, except that if the Prospectus first filed by the Fund pursuant to Rule 424(b) under the Securities Act shall differ from the Prospectus included in the Registration Statement at its initial effective date or if the Prospectus is amended by the Fund with a sticker supplement or supplements thereto at any time during the offering of LP Interests, the term Prospectus shall also include the Prospectus filed pursuant to Rule 424(b) or as so supplemented.) 1.2 The Fund has been duly and validly organized and formed as a limited partnership under the Revised Uniform Limited Partnership Act of the State of Delaware with the power and authority to conducts its business as described in the Prospectus and under the Amended and Restated Limited Partnership Agreement of the Fund (as it may be amended, restated, supplemented or otherwise modified from time to time, the Partnership Agreement). 1.3 The Registration Statement and the Prospectus comply with the Securities Act and the applicable Rules and Regulations and do not contain any untrue statement of material fact or omit to state any material fact required 2 to be stated therein or necessary in order to make the statements therein not misleading; provided, however, that the foregoing provisions of this Section 1.3 will not extend to such statements contained in or omitted from the Registration Statement or the Prospectus based upon information furnished by TPIS in writing to the Fund specifically for inclusion therein. 1.4 The Fund intends to use the contributions from the capital commitments of the limited partners received from the sale of the LP Interests as set forth in the Prospectus. 1.5 No consent, approval, authorization or other order of any governmental authority is required in connection with the execution or delivery by the Fund of this Distribution Agreement or the issuance and sale by the Fund of the LP Interests, except such as may be required under the Securities Act or applicable state securities laws. 1.6 There are no actions, suits or proceedings pending or to the knowledge of the Fund, threatened against the Fund, the General Partner or TAI, at law or in equity or before or by any federal or state commission, regulatory body, administrative agency or other governmental body, domestic or foreign, which will have a material adverse effect on the business or property of the Fund. 1.7 The execution and delivery of this Distribution Agreement, the consummation of the transactions herein contemplated and compliance with the terms of this Distribution Agreement by the Fund will not conflict with our constitute a default under the Partnership Agreement or any other agreement, indenture, mortgage, deed of trust, lease, rule, regulation, writ, injunction or decree of any government, governmental instrumentality or court, domestic or foreign, having jurisdiction of the Fund, except to the extent that the enforceability of the indemnity provisions contained in Section 7 of this Distribution Agreement may be limited under applicable law or public policy. 1.8 The Fund has the legal right, power and authority to enter into this Distribution Agreement and to perform the transactions contemplated hereby, except to the extent that the enforceability of the indemnity provisions contained in Section 7 of this Distribution Agreement may be limited under applicable law or public policy. 1.9 At the time of the issuance of the LP Interests, the LP Interests will have been duly authorized and validly issued, will conform to the description thereof contained in the Prospectus in all material respects, and upon payment of the capital contributions pursuant to the capital commitments therefor in accordance with the Partnership Agreement and subscription agreements substantially in the form of Exhibit B to the Prospectus (the Subscription Agreements), will be fully paid and nonassessable and subject to the requirement that the limited partners do not participate in the management or control of the business of the Fund. 1.10 The respective financial statements contained in the Registration Statement and the Prospectus fairly present, in all material respects, the financial condition of the Fund and the General Partner and as of the dates therein specified; and such financial statements have been prepared in accordance with generally accepted accounting principles consistently applied; and the accountants who have certified certain of such financial statements are independent registered public accountants as required by the Securities Act and the Rules and Regulations. 2. Covenants of the Fund. The Fund covenants and agrees with TPIS that: 2.1 It will, at no expense to TPIS, furnish TPIS with such number of printed copies of the Registration Statement, including all amendments and exhibits thereto, as TPIS may reasonably request.
